     Case 6:21-cv-06056-SOH Document 5             Filed 09/07/21 Page 1 of 1 PageID #: 19




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

CALVIN DAVIS                                                                          PLAINTIFF

v.                                    Case No. 6:21-cv-6056

SUPERVISOR JOE JONES, Trinity
Services Group; SHERIFF MIKE
MCCORMICK, et al.                                                                  DEFENDANTS

                                              ORDER

         Before the Court is a Report and Recommendation issued on June 17, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 4. Judge Bryant recommends that Plaintiff’s case be dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute his case, his failure to

obey an Order of the Court, and his failure to comply with Local Rule 5.5(c)(2).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

Recommendation (ECF No. 4) in toto. Accordingly, Plaintiff’s case is hereby DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 7th day of September, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
